DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 18 Nov 2022 for application number 17/194,497. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-5, 7-9, 12-14, and 17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, and/or “sequence storage section”, in claims 1, 5, and 13-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halioris et al. [hereinafter as Halioris] (US 2019/0034855 A1) in view of Keating et al. [hereinafter as Keating] (US 2017/0323390 A1) further in view of Trevino et al. [hereinafter as Trevino] (US 2003/0095150 – as cited in PTO-892 filed 01 Apr 2022).
In reference to claim 1, Halioris teaches a processing apparatus comprising: 
a touch panel that accepts an operator's operation; and 
a control unit [112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function] that drives each of mechanisms by selection by the operator of an operation button from a plurality of operation buttons displayed on the touch panel, wherein the touch panel is configured to display a progress confirmation screen where the plurality of the operation buttons are aligned [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; paras 0057-0058 disclose processor and memory], and 
displays the operation button which has been selected by the operator from the plurality of operation buttons and which is relevant to works that the operator has completed and the works that the operator has not completed in a discriminable manner [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; tasks not completed have no checkmark];
wherein the touch panel is configured to display a work carrying-out screen, which is associated with the operation button selected by the operator from the operation buttons on the progress confirmation screen, and wherein the carrying-out screen includes work operation buttons aligned in a work sequence [Figs. 8A-B, paras 0118-0121 disclose a plurality of conveyors and issues/problems associated with conveyors that need to be addressed, the issues/problems arranged as a sequence that need to be addressed in order for the conveyors to be correct]. 
However, Halioris does not explicitly teach such that the work operations buttons are arranged in designated sequential order.
Keating teaches such that the work operations buttons are arranged in designated sequential order [para 0070 discloses tasks are to be completed in a particular sequence; a left-to-right sequence is disclosed, i.e. arranged in designated sequential order].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris and Keating before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris to include the functionality as taught by Keating in order to a obtain touch work interface in which tasks may be arranged in a particular sequence. 
One of ordinary skill in the art wanted to be motivated to obtain touch work interface in which tasks may be arranged in a particular sequence to assist in easily and efficiently accomplishing tasks [Keating, para 0001].
However, while Halioris teaches the works corresponding to the work operation buttons displayed on the work carrying-out screen, the operation button on the progress confirmation screen, and the ability to provide checkmarks, i.e. discriminable indication, that tasks have been completed [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; tasks not completed have no checkmark], Halioris and Keating do not expliclity teach wherein when all of the works corresponding to the work operation buttons displayed on the work carrying-out screen have been completed by the operator, the operation button on the progress confirmation screen is changed to a state of being discriminable from at least one of the other operation buttons, the state of being discriminable indication that all of the works associated with the operation button has been carried out.
Trevino teaches wherein when all of the works corresponding to the work operation buttons displayed on the work carrying-out screen have been completed by the operator, the operation button on the progress confirmation screen is changed to a state of being discriminable from at least one of the other operation buttons, the state of being discriminable indication that all of the works associated with the operation button has been carried out [Fig. 7, para 0052 discloses a checkmark, i.e. discriminable indication, on a tab that indicates that all the tasks for that tab have been completed; the checkmark only exists if all the tasks for that tab have been completed].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris, Keating, and Trevino before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris and Keating to include the functionality as taught by Trevino in order to obtain a touch work interface in which tasks may be arranged in a particular sequence, as well as providing indication when all tasks have been completed. 
One of ordinary skill in the art wanted to be motivated to obtain a touch work interface in which tasks may be arranged in a particular sequence, as well as providing indication when all tasks have been completed to provide an intuitive and logical presentation of tasks [Trevino, para 0005].

In reference to claim 2, Halioris, Keating, and Trevino teach the invention of claim 1 above.
Halioris further teaches The processing apparatus according to claim 1, wherein, when the operator selects the operation button and completes the work relevant to the operation button, an optional mark indicative of a carried-out state is formed, or coloring is conducted, on the carried-out operation button or a periphery thereof manner [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark].

In reference to claim 4, Halioris, Keating, and Trevino teach the invention of claim 1 above.
Halioris further teaches The processing apparatus according to claim 1, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button the work relevant to which has not been completed by the operator or the periphery thereof [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; uncompleted tasks do not have a checkmark, e.g. mark indicating not completed].

In reference to claim 5, Halioris, Keating, and Trevino teach the invention of claim 1 above.
Halioris teaches progress confirmation screen and operation buttons that are able to be selected [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark].
Keating teaches The processing apparatus according to claim 1, wherein the control unit includes a sequence storage section [112(f) interpretation: the sequence storage section is interpreted for the purpose of applying prior art as the hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the memory to perform the claimed function] that stores a work sequence corresponding to each progress confirmation screen, and the progress confirmation screen is designed such that the operation buttons are unable to be selected in a sequence different from the work sequence [para 0070 discloses an ordered series of tasks, and requiring a user to complete one task before being able to proceed to the task; para 0010 discloses memory].

In reference to claim 7, Halioris, Keating, and Trevino teach the invention of claim 1 above.
Halioris further teaches The processing apparatus according to claim 1, wherein the touch panel is configured such that, in a case where the works corresponding to all the operation buttons aligned on the screen are not carried out and movement to another screen is conducted, discriminable marks or coloring formed on the screen are maintained as they are, and, when all the works corresponding to all the operation buttons aligned on the screen have been completed, the discriminable marks or coloring are removed [Fig. 9, para 0122 discloses a view on the left side of the screen which shows whether tasks have been completed; the right side of the screen may be navigated to show more details of the tasks; upon completion of tasks, an indication may be shown on the left side of the screen].
Keating further teaches that the discriminable displaying constitutes coloring; or the coloring [para 0070 discloses that color may be used to indicate completed and non-completed tasks, etc.]. 

In reference to claim 9, Halioris, Keating, and Trevino teach the invention of claim 2 above.
Halioris further teaches The processing apparatus according to claim 2, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button the work relevant to which has not been completed by the operator [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; uncompleted tasks do not have a checkmark, e.g. mark indicating not completed].

In reference to claim 12, Halioris, Keating, and Trevino teach the invention of claim 2 above.
Halioris further teaches The processing apparatus according to claim 2, wherein the touch panel is configured such that in a case where the works corresponding to all the operation buttons aligned on the screen are not carried out and movement to another screen is conducted, the optional mark or coloring formed on the screen are maintained, and, when all the works corresponding to all the operation buttons aligned on the screen have been completed, the optional or coloring are removed [Fig. 9, para 0122 discloses a view on the left side of the screen which shows whether tasks have been completed; the right side of the screen may be navigated to show more details of the tasks; upon completion of tasks, an indication may be shown on the left side of the screen].
Keating further teaches that the discriminable displaying constitutes coloring; or the coloring [para 0070 discloses that color may be used to indicate completed and non-completed tasks, etc.]. 

In reference to claim 13, Halioris, Keating, and Trevino teach the invention of claim 1 above.
Halioris further teaches The processing apparatus according to claim 1, further comprising a screen display switching button, wherein selection of the screen display switching button cause the control unit to switch between a screen displaying the operation buttons and the progress confirmation screen [Fig. 6B, para 0109, Figs. 8A-B, paras 0118-0121 disclose a menu hierarchy in which a user may navigate from a list of activities to a selected specific activity; selecting 615 opens the contents of Fig. 8; Fig. 8 discloses a back button named “All Activities”, which seemingly allows the navigation to interface of Fig. 6B; Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; therefore, the system allows for screen switching from a display of operation buttons to a progress confirmation screen; 112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function].

In reference to claim 14, Halioris, Keating, and Trevino teach the invention of claim 2 above.
Halioris further teaches The processing apparatus according to claim 2, further comprising a screen display switching button, wherein selection of the screen display switching button cause the control unit to switch between a screen displaying the operation buttons and the progress confirmation screen [Fig. 6B, para 0109, Figs. 8A-B, paras 0118-0121 disclose a menu hierarchy in which a user may navigate from a list of activities to a selected specific activity; selecting 615 opens the contents of Fig. 8; Fig. 8 discloses a back button named “All Activities”, which seemingly allows the navigation to interface of Fig. 6B; Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; therefore, the system allows for screen switching from a display of operation buttons to a progress confirmation screen; 112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function].

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halioris in view of Keating further in view of Trevino further in view of Alonzo (US 2013/0288719 A1).
In reference to claim 3, Halioris, Keating, and Trevino teach the invention of claim 1 above.
However, while Halioris further teaches The processing apparatus according to claim 1, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark] and Keating teaches the use of color to indicate which tasks have and have not been completed [para 0070], Halioris, Keating, and Trevino do not explicitly teach a mark or coloring on a task that is to be processed next by the operator or the periphery thereof.
Alonzo teaches a mark or coloring on a task that is to be processed next by the operator or the periphery thereof [para 0108 discloses that a next work order may be highlighted].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris, Keating, Trevino, and Alonzo before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris, Keating, and Trevino to include the functionality as taught by Alonzo in order to obtain touch work interface in which a next task may be indicated. 
One of ordinary skill in the art wanted to be motivated to obtain touch work interface in which a next task may be indicated to save time and enhance productivity [Alonzo, para 0002].

In reference to claim 8, Halioris, Keating, and Trevino teach the invention of claim 2 above.
However, while Halioris teaches The processing apparatus according to claim 2, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark] and Keating teaches the use of color to indicate which tasks have and have not been completed [para 0070], Halioris, Keating, and Trevino do not explicitly teach a mark or coloring on a task that is to be processed next by the operator or the periphery thereof.
Alonzo teaches a mark or coloring on a task that is to be processed next by the operator or the periphery thereof [para 0108 discloses that a next work order may be highlighted].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris, Keating, Trevino, and Alonzo before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris, Keating, and Trevino to include the functionality as taught by Alonzo in order to obtain a touch work interface in which a next task may be indicated. 
One of ordinary skill in the art wanted to be motivated to obtain touch work interface in which a next task may be indicated to save time and enhance productivity [Alonzo, para 0002].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halioris in view of Keating further in view of Trevino further in view of Muller et al. [hereinafter as Muller] (US 2006/0168530 A1).
In reference to claim 17, Halioris, Keating, and Trevino teach the invention of claim 1 above.
However, while Halioris and Keating teach the sequence of work operation buttons [Halioris: Figs. 8A-B, paras 0118-0121 disclose a plurality of conveyors and issues/problems associated with conveyors that need to be addressed, the issues/problems arranged as a sequence that need to be addressed in order for the conveyors to be correct; Keating: para 0070 discloses tasks are to be completed in a particular sequence; a left-to-right sequence is disclosed, i.e. arranged in designated sequential order], Halioris, Keating, and Trevino do not explicitly teach The processing apparatus according to claim 1, further comprising an indicator displayed between adjacent work operation buttons, wherein the indicator indicates the next work operation button to be completed in the sequence of work operation buttons.
Muller teaches The processing apparatus according to claim 1, further comprising an indicator displayed between adjacent work operation buttons, wherein the indicator indicates the next work operation button to be completed in the sequence of work operation buttons [Fig. 3, para 0031 discloses task icon with arrows in between, which represent that tasks must be performed in a particular order].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris, Keating, Trevino, and Muller before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris, Keating, and Trevino to include the functionality as taught by Muller in order to obtain a touch work interface in which an indicator may be displayed adjacent to tasks to indicate a next task. 
One of ordinary skill in the art wanted to be motivated to obtain a touch work interface in which an indicator may be displayed adjacent to tasks to indicate a next task to provide a more harmonized, effective view of tasks [Muller, paras 0006, 0008].

Response to Arguments
The objection to claim 12 has been removed in light of amendments.
Applicant contends that the prior art does not teach, “a work carrying-out screen, which is associated with the operation button selected by the operator from the operation buttons on the progress confirmation screen, and wherein the carrying-out screen includes work operation buttons aligned in a work sequence such that the work operations buttons are arranged in designated sequential order”; 
Examiner respectfully disagrees. Halioris teaches a work carrying-out screen, which is associated with the operation button selected by the operator from the operation buttons on the progress confirmation screen, and wherein the carrying-out screen includes work operation buttons aligned in a work sequence [Figs. 8A-B, paras 0118-0121 disclose a plurality of conveyors and issues/problems associated with conveyors that need to be addressed, the issues/problems arranged as a sequence that need to be addressed in order for the conveyors to be correct]. Keating further teaches such that the work operations buttons are arranged in designated sequential order [para 0070 discloses tasks are to be completed in a particular sequence; a left-to-right sequence is disclosed, i.e. arranged in designated sequential order]. So, while Halioris teaches a sequence, i.e. seen as a listing, of tasks that need be addressed, Keating teaches explicit recitation that tasks are arranged in a designated sequential order. The combination of prior art would allow for the sequence of tasks, as taught by Halioris, to be arranged in a designated sequential order, as taught by Keating. 
Therefore, it is the combination of prior art that teaches, “a work carrying-out screen, which is associated with the operation button selected by the operator from the operation buttons on the progress confirmation screen, and wherein the carrying-out screen includes work operation buttons aligned in a work sequence such that the work operations buttons are arranged in designated sequential order”.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Cok (US-20110231798-A1) discloses task icons with arrows in between, indicating which is the next task to be performed [Fig. 11, para 0004].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        /TADESSE HAILU/Primary Examiner, Art Unit 2173